 

 

Case 3:19-cv-00089-DHB-BKE Document11 Filed 05/26/20 Page 1of1

  

U.S. Bi

att
IN THE UNITED STATES DISTRICT COURT FOR THE
TRICT OF GEORGIA . tts

SOUTHERN DIS Cc ON MAY 26 PH 3: 19

DUBLIN DIVISION
cen
SO. DISY. OF GA.

ABvUYL

CHERYL WOOD, *
*k
Plapnieit ts =
*
Vv. * GV 319-089
*
FROST-ARNETT COMPANY, =
*
Defendant. *
ORDER
Before the Court is the Parties’ notice of settlement. (Doc.
No. 10.) The Parties have reached a settlement which they
anticipate finalizing within forty-five days. They therefore

request that the Court “vacate all dates currently set on the
calendar for the present matter.” A stay pending the finalization
of the settlement is more appropriate. Therefore, IT IS HEREBY
ORDERED that all deadlines in this case are STAYED for forty-five
(45) days. ie

ORDER ENTERED at Augusta, Georgia, this day of May,

202.0...

 

 

UNITED STAYES DISTRICT JUDGE

e

 
